Title: To James Madison from Tobias Lear, 20 January 1803
From: Lear, Tobias
To: Madison, James


					
						Sir,
						Washington January 20th. 1803
					
					As the Honorable, the House of Representatives has been pleased to refer to you, for your report thereon, a Memorial which I laid before that Body, stating the circumstances attending my residence in the Island of St. Domingo, as Genl. Com. Agent of the United States, and the losses which I sustained in consequence of continuing there until the destruction of the City of Cape François; I take the liberty of enclosing a Schedule, containing a statement of the amount of fees received by me for the execution of Official duties, as established by law, during my residence in that Island, and the Amot. of my expenditures for the same period, including House rent, Clerks hire, passage out and home &c. &c.—and also the amot. of the property, as nearly as I can ascertain it, belonging to me, which was plundered or burnt when the City was destroyed.  In this last Article I cannot be so correct as in the preceding; because I was not fortunate enough to save the Invoices or documents which would ascertain the amot. with precision; but I am fully confident, that the Sum of four thousand, five hundred dollars is much below the real loss which I sustained by that event.
					For my time, or any services which I may have rendered my fellow Citizens at that critical period, out of the line of my Official duty, I make no charge; for no pecuniary compensation could induce me to pass through similar scenes.
					I forbear to enlarge on this subject, as you are well acquainted with the peculiar & delicate circumstances in which I was placed by the untoward events which took place during my residence in St. Domingo; and as I know your time must be much occupied at present; but I shall be happy to make any further communications which you may deem necessary in this business.
					In addition to the before mentioned schedule, I enclose an acct. of monies paid by me for the relief of distressed American Seamen, and give Credit to the U. States for one hundred dollars, for which I drew a bill favouring Clement Biddle.  The Vouchers for the payments made before the destruction of the Town were consumed in my house: for those paid afterwards I have the receipts.  Should the forms of Office not allow the Account to be passed without the Vouchers, I must suffer the loss.  With Sentiments of true Respect & Sincere Attachment I have the honor to be, Sir, Your most Obedient Servant
					
						Tobias Lear.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
